Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on March 18, 2022 has been entered and made of record

Claims 1-15 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Gerstenberger in view of Heiko fail to teach or suggest “a display field which comprises at least one optical display element and is arranged on an outside of the device housing and offset relative to the operating element in a housing circumferential direction”.  It is noted that the claim does not explicitly disclose if the display field or the optical display element is arranged on an outside of the device housing and offset relative to the operating element. It is further noted that the operating element in a housing circumferential direction is not clear to be the same element as the finger-operable operating element within finger reach of the handle. It is also further noted that the claim does not clearly disclose if the display field, optical display or the operating element (finger-operable operating element) is in a housing circumferential direction. Gerstenberger in view of Heiko et al teach or suggest a display field which comprises at least one optical display element and is arranged on an outside of the device housing and offset relative to the operating element in a housing circumferential direction. Gerstenberger teach or suggest a display field which comprises at least one optical display element and is arranged on an outside of the device housing and offset relative to the operating element in a housing circumferential direction (Gerstenberger, see figure 1 below).


    PNG
    media_image1.png
    629
    1058
    media_image1.png
    Greyscale










It is further noted that Heiko et al teach or suggest a display field which comprises at least one optical display element and is arranged on an outside of the device housing and offset relative to the operating element in a housing circumferential direction (Haiko, see figure 4 and 5 below).

    PNG
    media_image2.png
    746
    934
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenberger et al. (US 20170072523 A1) in view of Heiko (US 20100218386 A1).

 	As to Claim 1:
Gerstenberger et al. discloses a hand-guided treatment device configured for use in working positions tilted relative to each other by a tilt angle about a device longitudinal axis (Gerstenberger, see figure 1 and Abstract, where Gerstenberger discloses a handheld work apparatus has an electric motor and a voltage source for operating the motor. A manual actuation element provided on a handle of the apparatus is operated by a user and is provided for activating the motor. The actuation element is connected to a control unit which controls the energy supply from the source to the motor as a function of an operating signal of the actuation element. If the control unit is in a blocking state, the energy supply to the motor is blocked independently of the operating signal of the actuation element. After receiving a control signal, the control unit switches from the blocking state to a standby state to release an energy supply to the motor. The control signal is derived from a combination of an actuation stroke and an actuation time of the actuation element. A method for
activating the apparatus is also disclosed) , comprising: a device housing (Gerstenberger, see 1 in figure 1); a handle operating unit which comprises a handle extending with a main direction component parallel to the device longitudinal axis (Gerstenberger, see 15a in figure 1) and a finger-operable operating element within finger reach of the handle (Gerstenberger, see figure 1); and a display field which comprises at least one optical display element (Gerstenberger, see claim 13, where Gerstenberger discloses an optical display) and is arranged on an outside of the device housing (Gerstenberger, see 22 in figure 1 and paragraph [0066], where Gerstenberger discloses he control unit is preferably indicated by a visual display 48; the visual display 48 is expediently an LED) and offset relative to the operating element in a housing circumferential direction about the device longitudinal axis and which extends in the housing circumferential direction over a housing edge or with a curved or kinked course (Gerstenberger, see 22,  6, 5 and paragraph [0055], where Gerstenberger discloses that when the actuation element 2 is pressed down, the rising branch 41 of the stroke curve 40 is passed through, wherein at the point 42 the switch 6 of the electric actuating element 5 switches. The stroke threshold Hs is passed through up to a maximum 43, wherein the maximum can be the end stop of the potentiometer which is integrated in the electric actuating element 5. After a maximum 43 of the actuation stroke 27 has been reached, in a return stroke 28 the falling branch 44 is passed through until a predefined return stroke is reached).
Gerstenberger differs from the claimed subject matter in that Gerstenberger does not explicitly disclose angle of at least 45°. However in an analogous art, Heiko discloses angle of at least 45° (Heiko, see paragraph [0040], where Heiko discloses that a balanced range of approximately 45° is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerstenberger with Heiko. One would be motivated to modify Gerstenberger by disclosing angle of at least 45° as taught by Heiko, and thereby providing the desired machine power and the desired operating time (Heiko, see paragraph [0003]).

As to Claim 6:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the operating element has an actuation movement direction with at least one of a direction component in the housing circumferential direction or a direction component perpendicular to the housing circumferential direction and perpendicular to the device longitudinal axis (Heiko, see 41 in figure 4). 

As to Claim 7:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein at least one optical display element of the display field extends in the housing circumferential direction over the housing edge or with a curved or kinked course (Gerstenberger, see 22 in figure 1 and paragraph [0066], where Gerstenberger discloses he control unit is preferably indicated by a visual display 48; the visual display 48 is expediently an LED).  

As to Claim 8:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, the display field has at least two optical display elements arranged next to each other in the housing circumferential direction (Heiko, see 50 in figure 5). 

As to Claim 9:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the display field has at least two optical display elements arranged next to each other in the device longitudinal direction (Heiko, see 50 in figure 5). 

As to Claim 10:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the operating element is configured for switching between a plurality of selectable device operating states, and at least one optical display element of the display field comprises a plurality of display states corresponding to the selectable device operating states (Heiko, see paragraph [0049], where Heiko discloses display elements 50 for visualizing a battery pack charge state or the like are provided. By means of an actuating element 51 arranged at the end face it is possible to retrieve operating data of the battery pack 15 or to initiate testing cycles).

As to Claim 11:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the device housing has a main housing part and a handle housing part connected to the main housing part, and the display field and the operating element are held on a retaining body which is attached to at least one of the main housing part or the handle housing part and on which a second finger-actuable or hand-actuatable operating element is held (Heiko, see figure 5). 

As to Claim 12:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the device is configured as a power saw with a handle arranged on a device top side, and the display field extends on the device top side and on a right display side (Heiko, see figure 5). 

As to Claim 13:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 12, wherein the operating element is a push/tilt button element arranged on the device top side (Heiko, see 41 in figure 4).




As to Claim 14:
Gerstenberger in view of Heiko discloses the hand-guided treatment device according to claim 1, wherein the device is configured as a power saw with a handle arranged on a device rear side, and the display field extends on a device top side and a left device side (Heiko, see figure 5).  

As to Claim 15:
Gerstenberger in view of Heiko discloses 15. The hand-guided treatment device according to claim 14, wherein the operating element is a push/tilt button element arranged on the left device side (Heiko, see 41 in figure 4).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624